Citation Nr: 0028010	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for liver problems, 
headaches, a lung condition to include shortness of breath, 
dizziness, fatigue, blackouts, and chest pains with an 
irregular heart beat, all claimed as due to exposure to 
herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1958 to 
April 1963, and from July 1967 to July 1969.  

This appeal arises from an April 1996 rating decision of the 
Washington, DC, regional office (RO) which determined that 
the veteran's claim for service connection for the residuals 
of chemical exposure was not well grounded.  The notice of 
disagreement was received in November 1996.  The statement of 
the case was issued in March 1997.  The veteran's substantive 
appeal was received in April 1997.

The Board of Veterans' Appeals (Board) observes that the 
veteran's claim seeking service connection for residuals of 
exposure to Agent Orange exposure was originally received in 
October 1982 and denied by an April 1983 rating decision.  
Since that time, a United States District Court has voided 
all benefit denials under 38 C.F.R. § 3.311a, the "dioxin" 
(Agent Orange) regulation, which had been promulgated under 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and 38 U.S.C.A. § 1154(a) (West 1991), and 
remanded those cases to the Department of Veterans Affairs 
(VA) for revision of the regulation in accordance with the 
ruling of the Court.  See Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  
Final regulations were promulgated by VA in February 1994, 
and have been amended since then.  Accordingly, this matter 
has been considered on a de novo basis, based upon current 
regulations.

The Board also notes that the veteran filed a request in July 
1998 for an earlier effective date for the grant of service 
connection for post-traumatic stress disorder (PTSD).  The RO 
does not appear to have adjudicated this issue.  
Nevertheless, as the question of the veteran's entitlement to 
an effective date earlier than October 20, 1982, for the 
grant of service connection for PTSD is not inextricably 
intertwined with the current appeal, the issue is referred to 
the RO for the appropriate action.

Finally, the record shows that the veteran requested that he 
be scheduled for a personal hearing before a member of the 
Board in Washington, DC.  Such a hearing was scheduled on 
September 12, 2000.  Notice of the scheduled hearing was 
provided to the veteran by a letter dated in July 2000.  The 
veteran failed to report for the hearing.


FINDINGS OF FACT

1.  The veteran had active military service in the Reublic of 
Vietnam during the Vietnam era.

2.  The veteran has been diagnosed as having left ventricular 
hypertrophy with first degree AV block, chronic obstructive 
pulmonary disease, and hyperinflation and bulbous disease of 
the lungs.

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's left ventricular hypertrophy with first-degree AV 
block, chronic obstructive pulmonary disease, and/or 
hyperinflation and bulbous disease of the lungs with his 
alleged exposure to herbicide agents used in Vietnam.

5.  The veteran's claim for service connection for liver 
problems, headaches, a lung condition to include shortness of 
breath, dizziness, fatigue, black-outs, and chest pains with 
an irregular heart beat, as all claimed as due to exposure to 
herbicide agents, is not plausible under the law.



CONCLUSION OF LAW

The claim of entitlement to service connection for liver 
problems, headaches, a lung condition to include shortness of 
breath, dizziness, fatigue, black-outs, and chest pains with 
an irregular heart beat as secondary to exposure to herbicide 
agents is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of his entrance examination for his second period 
of active military service, the veteran was discovered to 
have a persistent first-degree A-V block.  An August 1967 
consultation report indicated, however, that there was no 
clinical evidence of organic heart disease.  The veteran 
reported that he had been asymptomatic.  

In February 1968, the veteran was seen for complaints of 
having a pain at the base of his neck.  His head, ears, eyes, 
nose, and throat were reported to be "okay."  His neck was 
supple.  His chest was clear.  His abdomen and extremities 
were normal.  His history of having a first-degree A-V block 
was noted.  Diagnosis was deferred.

The veteran was evaluated in September 1968 for a complaint 
of generalized myalgia.  His lungs were clear to 
auscultation.  His pharynx was erythematous.  His cervical 
lymph nodes were slightly swollen.  He was told to gargle a 
salt water solution.  The next day, he reported that he was 
feeling "much improved."  There were no findings pertaining 
to Agent Orange or being sprayed by any other type of 
herbicide/chemical.



On a Report of Medical Examination pending service discharge, 
the veteran's lungs, heart, abdomen and viscera, and 
neurological system were all found to be normal.  His service 
personnel records indicate that he had active military 
service in the Republic of Vietnam during the Vietnam era.

The veteran filed a claim for service connection for multiple 
conditions, to include numbness of the extremities and lung 
problems, in October 1982.  In a statement received in 
December 1982, he indicated that he received in-service 
treatment for chest and neck pain, shortness of breath, and a 
"strange fever" that was accompanied by a raw throat, 
sweating, headaches, and swollen glands.  He stated these 
symptoms/problems occurred after he had been sprayed with an 
unknown chemical.  

The veteran was afforded VA Agent Orange and general medical 
examinations in December 1982.  He contended that he was 
sprayed numerous times during his service in Vietnam.  He 
discussed the nature of his exposures in great detail.  The 
veteran complained of lung problems, excessive perspiration, 
chest pain, chronic fatigue, and numbness of the extremities.  
He also endorsed constant headaches that were sometimes 
aggravated by stress.  

On physical examination, the veteran's lymphatic system, 
head, and neck were normal.  There were no abnormalities 
noted on palpation or percussion of the chest.  The lung 
fields were clear to auscultation.  While he complained of 
having pain in the base of the right hemithorax abdomen, 
there was no hepatosplenomegaly.  Percussion of the liver 
area was not painful.  The veteran had a decreased pinprick 
sensation on the lateral aspect of his left calf between his 
knee and mid-calf.  There was full sensation of the feet.  
Motor strength was 5/5 throughout.  His cardiovascular 
examination was essentially negative.  Blood and liver 
studies revealed no problems.  A first degree AV block as 
demonstrated on cardiovascular examination.  A chest X-ray 
showed hyperinflation of the lungs and what was believed to 
be a small bulla in the right apex.  The heart was not 
enlarged.  The diagnoses were indicated as no evidence of 
liver disease; voltage criteria for left ventricular 
hypertrophy and first degree AV block on electrocardiogram, 
but otherwise normal cardiovascular exam; hyperinflation and 
bullous lung disease on chest X-ray; and sensory loss in 
distribution of left common peroneal nerve.

By a rating action dated in April 1983, service connection 
was denied for left common peroneal nerve deficit (claimed as 
a residual of Agent Orange exposure), hyperinflation of the 
lungs and small bullae, and an A-V heart block.  The RO 
determined that there was no evidence associating the 
veteran's left common peroneal nerve deficit with his 
presumed exposure to Agent Orange.  The veteran's 
hyperinflation of the lungs and small bullae and A-V heart 
block were found to be unratable disorders which were only 
manifested on clinical study.

In September 1995, the veteran filed a claim for service 
connection for psychiatric problems and the residuals of 
"exposure to chemicals."  He reported receiving treatment 
for various physical problems through the Washington VA 
Medical Center (VAMC) in 1986.

A request for the veteran's inpatient and outpatient 
treatment records from April 1984 to the present was sent to 
the Washington VAMC.  In response thereto, medical records 
dated from June 1984 to November 1984 were received from that 
facility.  They show that, in June 1984, the veteran was 
admitted to the Washington VAMC due to complaints of alcohol 
abuse and depression.  Physical examination was essentially 
negative.  A chest X-ray showed no gross changes since 1982.  
Hyperinflation of the lungs was again present.  There was 
also a calcified granuloma in the right lower lobe.  

In November 1984, the veteran was seen for complaints of 
right-side back pain.  His head, ears, eyes, nose, and throat 
were within normal limits.  His heart had a regular rate and 
rhythm.  Respiratory sounds were clear.  The veteran had 
decreased vibration sense of the lower extremities.  The 
impression was "rule-out" L4 disc versus muscle spasm.


Medical records from the Prince George's Hospital Center, 
dated in March 1995, show that the veteran was admitted with 
complaints of severe, sharp pain in the left side of the 
chest and back for the past eight to nine hours.  He denied 
any significant past medical history.  He said he had 
undergone surgery for a ruptured disc a few years earlier.  
Head, ears, eyes, nose, and throat examinations were within 
normal limits.  The chest was clear to auscultation.  There 
were no rales.  There was reduced air entry in the left lobe.  
S1 and S2 were positive, with no murmurs.  The abdomen was 
soft and non-tender, with no masses.  There were no 
neurological focal deficits.  A chest X-ray revealed chronic 
obstructive pulmonary disease changes bilaterally, but there 
was no consolidation.

In April 1996, the RO determined that the veteran's claim for 
service connection for the residuals of chemical exposure was 
not well grounded.  The RO held the veteran had failed to 
submit evidence of a disability for which he could receive 
compensation under the law.

In a statement received in May 1997, the veteran's 
representative identified the disorders that were alleged to 
have been caused by the veteran's exposure to herbicides.  He 
stated that the veteran suffered from chronic liver problems, 
headaches, a lung disorder with shortness of breath, fatigue, 
dizziness, blackouts, and chest pain with an irregular 
heartbeat.  He said the evidence of record clearly 
demonstrated that the veteran had active service in Vietnam 
during the Vietnam era.

By a rating action dated in April 1998, service connection 
for liver problems, a lung disorder with shortness of breath, 
a headaches, dizziness, fatigue, blackouts, and chest pain 
with an irregular heart beat as a result of exposure to 
herbicide/chemical exposure was denied.  The RO found that 
the veteran had not been diagnosed with any of the enumerated 
diseases that were presumed to be caused by herbicide 
exposure.  Moreover, it was observed that medical evidence 
demonstrating an etiological relationship between the 
veteran's problems and his military service had not been 
submitted.  A supplemental statement of the case was mailed 
to the veteran in September 1998.

II.  Analysis

The veteran has argued, through his representative, that his 
inservice exposure to chemicals/herbicides/Agent Orange is 
the cause of his current liver problems, headaches, lung 
disorder with shortness of breath, fatigue, dizziness, 
blackouts, and chest pain with an irregular heartbeat.  In 
that respect, the Board notes that the threshold question to 
be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail, 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 
12 Vet.App. 477, 480-1, mot. for en banc consid. denied, 13 
Vet.App. 205
(per curiam order) (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing the disorders 
for which he claims service connection, the Board observes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet.App. 
164 (1999), holding that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. § 
3.309(e)."  The medical record indicates that the veteran 
has been diagnosed as having left ventricular hypertrophy 
with first degree AV block, chronic obstructive pulmonary 
disease, and hyperinflation and bulbous disease of the lungs.  
None of these disorders is among the conditions listed in the 
governing regulation.  

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the veteran is not 
entitled to a presumption that his diagnosed left ventricular 
hypertrophy with first degree AV block, chronic obstructive 
pulmonary disease, and/or hyperinflation and bulbous disease 
of the lungs is/are etiologically related to exposure to 
herbicide agents used in Vietnam.  Moreover, because the 
veteran does not have one of the diseases listed in the above 
regulation, even the presumption of exposure to Agent Orange 
or other herbicide is not available to him.  Without the 
benefit of presumptive service connection, he is obligated to 
submit an otherwise well-grounded claim.

In addition, since the veteran was not diagnosed with a 
disease listed at 38 C.F.R. § 3.309(e), he is also not 
entitled to the presumption of exposure to herbicide agents 
in service, provided in 38 C.F.R. § 3.307(a)(6)(iii).  See 
McCartt, supra.  In this regard, the Board notes that VA's 
Adjudication Procedure Manual, M21-1, at Part VI, para. 
7.20b, previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to a herbicide agent."  
However, this provision was revised on April 5, 1999, in 
response to judicial guidance, and is now in accordance with 
the McCartt decision.  Hence, in the present case, exposure 
to Agent Orange may not be presumed.

The Board notes, however, that the veteran has contended, in 
his original claim, that he was exposed to Agent Orange in 
service, and, therefore, solely for purpose of determining 
the well-groundedness of his claim, these contentions will be 
considered credible by the Board.  See King v. Brown, 5 
Vet.App. 19, 21 (1993) (evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion).

Nevertheless, even conceding, for this limited purpose, that 
the veteran experienced exposure to herbicide agents in 
service, the Board again notes that there is no credible 
evidence of record indicating that the veteran has any of the 
conditions specified within 38 C.F.R. § 3.309(e).  Under the 
present law, the veteran is not entitled to a presumption 
that his diagnosed left ventricular hypertrophy with first-
degree AV block, chronic obstructive pulmonary disease, 
and/or hyperinflation and bulbous disease of the lungs is 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Further, having carefully reviewed the entire 
record, even if we were to concede exposure to herbicide 
agents, the Board finds that there is no medical evidence of 
record suggesting a connection between exposure to herbicide 
agents and the veteran's diagnosed left ventricular 
hypertrophy with first degree AV block, chronic obstructive 
pulmonary disease, or hyperinflation and bulbous disease of 
the lungs.

With all due respect for the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding any 
medical causation or diagnosis of his condition.  See 
Espiritu; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, as there is no medical evidence establishing an 
etiological relationship between the diagnosed left 
ventricular hypertrophy with first degree AV block, chronic 
obstructive pulmonary disease, and hyperinflation and bulbous 
disease of the lungs and his alleged exposure to herbicide 
agents in service, the veteran has not submitted a well-
grounded claim of service connection.


ORDER

Entitlement to service connection for liver problems, 
headaches, a lung condition to include shortness of breath, 
dizziness, fatigue, blackouts, chest pains, and an irregular 
heart beat as secondary to exposure to herbicide agents is 
denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

